Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the response to the restriction requirement filed 07/22/2022.
Allowable Subject Matter
Claims 9, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 9 recites a sheathing disposed about the tubular body, wherein the sheathing defines a channel extending along the tubular body, and wherein the tendon and the fiber optic line extend through the channel. Claim 14 recites a sheathing disposed about the tubular body, wherein the sheathing defines a channel extending along the tubular body, and wherein the tendon extends through the channel.
The Office agrees the art of record fails to teach or suggest these features.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Applicant’s election without traverse of invention II, species A in the reply filed on 07/22/2022 is acknowledged.
Claims 1-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 refers to the FBG filter which lacks antecedent basis. It is unclear whether the filter is a part of the cannula.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticapated by U.S. Patent Number 5,507,751 (Goode et al.)
Regarding claims 15-17 Goode et al. discloses as shown in Figures 1, 8 a surgical cannula, comprising: a central axis; a tubular body (portion of elongate tubular member 11 generally indicated as A); a distal tip (portion of elongate tubular member 11 generally indicated as B) coupled to the tubular body such that the distal tip is configured to deflect relative to the tubular body; see col. 3, lines 42-47 disclosing that relieved portion (which is included in B) bends which would mean tip A is capable of deflecting relative to relieved potion; a plurality of apertures (apertures 35, see col. 5, lines 44-55) extending through the tubular body, wherein the plurality of apertures are arranged into a plurality of axially spaced rows (a row is considered to be at least to two apertures), wherein each of the plurality of axially spaced rows comprises more than one of the plurality of apertures, wherein the apertures within each axially spaced row are uniformly, circumferentially spaced about the central axis..
To be clear, Figure 8 shows only one half of aperture 35, however one of ordinary skill in the art would understand that what is shown in Figure 8 to be mirrored on the other side of tubular member 11 and the Office has included an additional annotated Figure 8 which the Office has labeled as “opposite Figure 8” for clarity.
 Goode et al. discloses wherein each of the apertures comprises: a first end (end of apertures 35 shown in Figure 8) and a second end  (end of aperture 35 shown in opposite figure 8) circumferentially spaced from the first end; a first curved surface (curved surface of aperture 35 shown in Figure 8) at the first end; a second curved surface (curved surface of aperture 35 shown in opposite figure 8) at the second end; a first pair of straight edges (edges shown in aperture 35 in Figure 8)   extending from the first curved surface; a second pair of straight edges (edges shown in opposite figure 8)   extending from the second curved surface, wherein a first edge of the first pair of straight edges intersects a first edge of the second pair of edges at a first point (first point shown in Figure 8); wherein a second edge of the first pair of straight edges intersects a second edge of the second pair of edges at a second point (second point shown in Figure 8); wherein the first pair of edges converge toward one another when moving from the first curved surface to the first and second points; and wherein the second pair of edges converge toward one another when moving from the second curved surface toward the first and second points.

    PNG
    media_image1.png
    586
    793
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    323
    672
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    323
    672
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2004/0193015 (Ikeda et al.) in view of U.S. Patent Publication Number 2012/0197097 (Chan et al.)
Regarding claims 7, 8, 11-13 Ikeda et al. discloses as shown in Figure 18 a surgical cannula, comprising: a tubular body (flexible tube 13, see paragraph [0048]) ; a distal tip (distal section 11, see paragraph [0048]) coupled to the tubular body; a tendon (bending operation wires 26, see paragraph [0204]) coupled to the distal tip, wherein application of a tension to the tendon is configured to displace the distal tip; a structure (tension sensor 101, see paragraph [0204]) mounted to the tendon such that a tension in the tendon causes a strain on the structure; and a controller (control unit 35, see paragraph [0207]) coupled to the structure, wherein the controller is configured to determine the tension in the tendon, wherein tendon extends through a central throughbore of the tubular body.
Ikeda fails to disclose the structure is a fiber brag grating (FBG) reflector mounted to the tendon such that a tension in the tendon causes a strain on the FBG reflector; and a controller coupled to the FBG reflector, wherein the controller is configured to receive reflected light from the FBG filter and to determine the tension in the tendon based on the received reflected light.
Chan, from the same field of endeavor teaches a similar tendon (wire) as shown in Figure 1, where a structure in the form of a fiber brag grating (FBG) reflector (sensor 102, see paragraph [0032]) mounted to the tendon such that a tension in the tendon causes a strain on the FBG reflector; and a controller coupled (computing device 114, see paragraph [0034]) to the FBG reflector, wherein the controller is configured to receive reflected light from the FBG filter and to determine the tension in the tendon based on the received reflected light, wherein the FBG reflector is coupled to the controller with a fiber optic line (fiber 104, see paragraph [0031]), wherein the FBG reflector comprises a polarization maintaining FBG filter (FBG reflectors are known to be used as filters as well), wherein the tendon comprises a fiber optic line, and wherein the controller is coupled to the FBG filter with the tendon.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cannula disclosed by Ikeda et al. by substituting the tension sensor 101 for the sensor 102 and appropriate supporting structure and configure the controller such that the structure is a fiber brag grating (FBG) reflector mounted to the tendon such that a tension in the tendon causes a strain on the FBG reflector; and a controller coupled to the FBG reflector, wherein the controller is configured to receive reflected light from the FBG filter and to determine the tension in the tendon based on the received reflected light because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2004/0193015 (Ikeda et al.) in view of U.S. Patent Publication Number 2012/0197097 (Chan et al.) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2010/0160929 (Rogers)
Regarding claim 10, Ikeda fails to disclose the tendon comprises poly-paraphenylene terephthalamide.
Rogers, from the same field of endeavor teaches a similar cannula as shown in Figure 1A, which includes similar tendons (actuator tendons) which are comprises poly-paraphenylene terephthalamide. See paragraph [0057].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cannula disclosed by Ikeda et al. in view of Chan by substituting some of the material of the tends disclosed by Rogers such that the tendon comprises poly-paraphenylene terephthalamide because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over are U.S. Patent Publication Number 2004/0138525 (Sadaat et al.) in view of U.S. Patent Number 5,507,751 (Goode et al.)
Regarding claims 15, 19 Sadaat et al. discloses as shown in Figure 11, a surgical cannula, comprising: a central axis; a tubular body (shaft 36, see paragraph [0063]); a distal tip (distal most link 62, see paragraph [0067]) coupled to the tubular body such that the distal tip is configured to deflect relative to the tubular body, comprising a hinge (links 62 other than the distal most, see paragraph [0067]) axially disposed between the tubular body and the distal tip, wherein the hinge comprises a plurality of axially adjacent segments pivotably coupled to one another, wherein the hinge is pivotably coupled to the tubular body and to the distal tip
Sadaat fails to disclose a plurality of apertures extending through the tubular body wherein the plurality of apertures are arranged into a plurality of axially spaced rows, wherein each of the plurality of axially spaced rows comprises more than one of the plurality of apertures, wherein the apertures within each axially spaced row are uniformly, circumferentially spaced about the central axis
Goode et al., from the same field of endeavor teaches a similar catheter as shown in Figures 1, 8 a surgical cannula, comprising: a central axis; a tubular body (portion of elongate tubular member 11 generally indicated as A); a distal tip (portion of elongate tubular member 11 generally indicated as B) coupled to the tubular body such that the distal tip is configured to deflect relative to the tubular body; see col. 3, lines 42-47 disclosing that relieved portion (which is included in B) bends which would mean tip A is capable of deflecting relative to relieved potion; a plurality of apertures (apertures 35, see col. 5, lines 44-55) extending through the tubular body, wherein the plurality of apertures are arranged into a plurality of axially spaced rows (a row is considered to be at least to two apertures), wherein each of the plurality of axially spaced rows comprises more than one of the plurality of apertures, wherein the apertures within each axially spaced row are uniformly, circumferentially spaced about the central axis, for the purpose of providing lateral flexibility to the catheter. See col. 2, lines 33-47.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify catheter disclosed by Sadaat et al to include the apertures extending through the tubular body disclosed by Goode et al. in order to provide lateral flexibility to the catheter


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over are U.S. Patent Number 5,507,751 (Goode et al.)
Regarding claim 18,  Goode fails to disclose wherein the apertures in each of the axially spaced rows are circumferentially shifted from the apertures in each of the immediately axially adjacent rows.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apertures in each of the axially spaced rows are circumferentially shifted from the apertures in each of the immediately axially adjacent rows because it would only require choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The numbers of orientations of the apertures relative to each adjacent row is finite and limited. It follows that the apertures in each of the axially spaced rows are circumferentially shifted from the apertures in each of the immediately axially adjacent rows represents choosing from a finite number of identified, predictable solutions and would thus be obvious to one of ordinary skill in the art under KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771